DETAILED CORRESPONDENCE
This Office action is in response to the amendment received November 4, 2020.

Claims 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the cancellation of claim 26 and the amendment to claim 27 replacing formula (IIa) with a new formula which is not indefinite and unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-19, 21-25, and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of AOKI et al (2015/0325431), OKUYAMA et al (2012/0115084), UMINO et al (2015/0284491) and JP-2008/274250 (KAWASAKI et al). 
The claimed invention now recites the following:

    PNG
    media_image1.png
    131
    653
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    547
    570
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    418
    611
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    805
    649
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    794
    648
    media_image5.png
    Greyscale

paragraphs [0134] to [0147].  The composition contains an alkali-soluble resin of the following structure as seen in the abstract:

    PNG
    media_image6.png
    624
    417
    media_image6.png
    Greyscale

These resins are more specifically reported to be a hydroxystyrene/styrene copolymer and others as defined on page 14, paragraphs [0167] to [0169] shown below:

    PNG
    media_image7.png
    726
    456
    media_image7.png
    Greyscale

With respect to the crosslinking agent, AOKI et al report that component (C) has the following structure as seen on page 6, paragraph [0059] shown here:

    PNG
    media_image8.png
    696
    439
    media_image8.png
    Greyscale

AOKI et al lack a working example meeting the claimed structure of formula (IIa).
OKUYAMA et al report a negative working resist composition use in a method for forming patterned images as seen in paragraphs [0169] to [0171].
p. 17, paragraph [0143]:

    PNG
    media_image9.png
    511
    422
    media_image9.png
    Greyscale

This compound defined as (CL-04) meets the claimed structure of formula (IIa) as best interpreted by the Office.
The composition further include an acid generator, an alkali-soluble resin and other the components as seen in Table 3 of page 22.  
OKUYAMA et al lack a working example of (CL-04) formulated with an alkali-soluble resin (E-01) shown here:

    PNG
    media_image10.png
    377
    428
    media_image10.png
    Greyscale
however, the skilled artisan is directed to use any of the components in the disclosed patent to optimize the results as taught by OKUYAMA et al.
KAWASAKI et al disclose a composition comprising phenolic resin with a crosslinking agent as reported in paragraph [0014].  The crosslinking agent include di (hydroxymethyl) arene components wherein the aromatic aldehyde component is benzaldehyde or naphthaldehyde.  The aromatic aldehyde forms the bridging group (group X in formula (8) of AOKI et al) on the crosslinking agent such that benzaldehyde or naphthaldehyde are seen as equivalent components for the crosslinking bridging group. 
UMINO et al disclose a curable resin including repeating units of hydroxystyrene substituted with an alkoxymethyl group as seen in paragraph [0018] below:

    PNG
    media_image11.png
    308
    410
    media_image11.png
    Greyscale

This curable resin meets the claimed formula (IIb) as recited in claims 27, 28 and 33 wherein the structure meets formula (IIb) and falls in the claimed weight average molecular weight claimed in claim 33.  The curable resin is disclosed in have endpoint of molecular weight of 3000 which is reported in paragraph [0020] of UMINO et al below:

    PNG
    media_image12.png
    76
    411
    media_image12.png
    Greyscale

This resin is a crosslinking agent and is functionally equivalent to the crosslinking agent in AOKI et al which disclose the same crosslinking side groups to a hydroxymethyl and an alkoxymethyl group.  It is within the knowledge of the skilled artisan to use any of the known crosslinking agents such that the interchangeable use of equivalent crosslinking agents is suggested and taught by UMINO et al.
It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition to combine the known crosslinking agents of OKUYAMA et al or in for the crosslinking agents of AOKI et al wherein the crosslinking agents have a benzaldehyde or naphthaldehyde the bridging group (bond X as defined in AOKI et al) as reported by KAWASAKI et al and or substitute the crosslinking agents of AOKI et al with the crosslinking curable resins from UMINO et al with the reasonable expectation of same or .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff, can be reached on (571)272-1329. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
January 14, 2021